Citation Nr: 0843631	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to herbicides.

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1970 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. The veteran did not have service in Vietnam during the 
Vietnam era and diabetes mellitus was not affirmatively shown 
to have had onset during service; diabetes mellitus was not 
manifested to a compensable degree within one year from the 
date of separation from service; diabetes mellitus, first 
diagnosed after service beyond the one-year presumptive 
period for diabetes mellitus as a chronic disease, is 
unrelated to an injury, disease, or event of service origin.

2. The veteran did not serve in combat, and there is no 
current diagnosis of post-traumatic stress disorder 
associated with an in-service stressor and no credible 
supporting evidence that the claimed in-service stressor 
occurred. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service, and 
diabetes mellitus as a chronic disease may not be presumed to 
have been incurred during service, and the presumption of 
exposure to Agent Orange does not apply.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2008).


2. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004 regarding the veteran's claims for service 
connection.  The veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain non-Federal records on his 
behalf.  The notice included the provision for the effective 
date of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided the notice was deficient, as the 
claims of service connection are denied, no disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
personnel and treatment records and VA records. 

The record does not indicate that diabetes mellitus and post-
traumatic stress disorder may be associated with the 
veteran's service as there is no credible evidence of 
recurrent symptoms or continuity of symptomatology since 
service or other possible association with service.  For 
these reasons, VA medical opinions on the questions of 
service connection are not necessary to decide the claims.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for diabetes mellitus, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).  And the list of diseases that may be presumed to 
have resulted from exposure to herbicides, including Agent 
Orange, includes diabetes mellitus, type 2 of adult onset.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 38 C.F.R. 
§3.309(e).

Diabetes Mellitus

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for diabetes mellitus.  

Personnel records show the veteran's overseas service 
consisted of service in Korea from October 1973 to September 
1974.  In September 2004, the National Personnel Records 
Center confirmed that the veteran did not serve in the 
Republic of Vietnam.  In September 2004, the veteran 
indicated that he cannot recall his service in Vietnam.  On 
his Form 9 Appeal dated in December 2005, the veteran 
identified a fellow serviceman whom he claims he served with 
in Vietnam.  

After service, VA treatment records in March 2000 show that 
the veteran had diabetes mellitus for 2 years.  In July 2000, 
it was noted that the veteran had diabetes mellitus for 8 
years.  



Analysis

The evidence shows that after service, diabetes mellitus was 
first documented in March 2000 with an eight year history, 
which is well beyond the one-year presumptive period after 
separation from service in 1977 for manifestations of 
diabetes mellitus as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As the veteran did not serve in Vietnam during the Vietnam 
era, service connection for diabetes mellitus as a disease 
presumed to be due to exposure to Agent Orange does not 
apply. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 
38 C.F.R. §3.309(e).

To the extent that the veteran himself relates diabetes 
mellitus to service, diabetes mellitus is not a condition 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of the disability is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  



As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of diabetes mellitus during service. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
the current diabetes mellitus was present during service or 
is otherwise related to an injury or disease or event of 
service origin, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Post-traumatic Stress Disorder

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for post-traumatic stress disorder.  

VA records show that in August 2004, a diagnosis of post-
traumatic stress disorder was not clinically indicated.  

In September 2004 and January 2005, the veteran stated that 
he could not recall stressful events in service because he 
blocked them out of his memory.  

VA records show that in April 2006 the veteran reported that 
his stressors were his wife's death five years earlier, his 
son moving out and financial debt.  A licensed clinical 
social worker indicated the veteran experienced traumatic 
events during service and provided a diagnosis of post-
traumatic stress disorder.  The Chief of Psychology commented 
the veteran had possible features of post-traumatic stress 
disorder.  


Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish that the claimed in- 
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  



Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

The service records do not include a combat citation or other 
evidence that the veteran engaged in combat.  For these 
reasons, the Board finds that the veteran was not involved in 
combat and his statements alone are insufficient to establish 
the occurrence of any in-service stressor to support the 
diagnosis of post-traumatic stress disorder. 

And there is no credible supporting evidence of any 
in-service stressor and the evidence of the actual occurrence 
of the noncombat in-service stressors cannot consist solely 
of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996).

Since there is no credible evidence that the veteran was in 
combat or that the noncombat stressors actually occurred, the 
Board rejects the current diagnosis of post-traumatic stress 
disorder related to service.  

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for diabetes mellitus to include as 
secondary to exposure to herbicides is denied.

Service connection for post-traumatic stress disorder is 
denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


